Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dolores L. Chia appeals from the district court’s order denying her motion to amend her complaint and determining that, following her discharge in bankruptcy, she lacked standing to bring claims against Wells Fargo Bank, NA, arising out of the refinance of her mortgage and the subsequent foreclosure sale of her home. We have reviewed the record and find no reversible error. Accordingly, although we grant Chia’s motion for leave to file an amended reply brief, we affirm for the reasons stated by the district court. Chia v. Wells Fargo Bank NA, No. 1:09-cv-00670-LMB-TRJ (E.D. Va. Aug. 3 & 5, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.